                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DIViSION
                                 No. 5:18-CT-3363-D


JASON ERNEST CHAPPELL,                       )
                                             )
                              Plaintiff,     )
                                             )
                 v.                          )                     ORDER
                                             )
OFFICERFRANKLIN, et al.,                     )
                                             )
                              Defendants. )

                                                                                  -
                                                                                  t"
       On May 22, 2019, Magistrate Judge Numbers conducted an initial review of Jason Ernest

Chappell's ("Chappell") complaint under 28 U.S.C. § 1915A(a) and issued a Memorandum and

Recommendation ("M&R") recommending that the court dismiss Chappell's claims against

defendants Officer Franklin (''Franklin") and Lieutenant Swett ("Swett'') without prejudice because

plaintiff only sued these defendants in their official capacities [D.E. 10]. The M&R alternatively

recommended that the court permit Chappell to amend his complaint [D.E. 10]. The M&R also

recommended that the court grant Chappell's motion to correct [D.E. 8], and dismiss Carolinas

Medical Center from this action. See id. The deadline to object to the M&R W:~ June 5, 2019. See

id. at 3-4. On June 28, 2019, Chappell objected to the M&R [D.E. 11].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely
                                                                        .              .
objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat
there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and Chappell'.s objection.. Chappell expressly

alleges claims against Franklin and Swett in their official capacities only. See Compl. [D.E. 1] 3-4.

As Magistrate Judge Numbers recommended, these claims fail. See Will v. Mich. Dep't of State

Police, 491 U.S. 58, 71 (1989); Kentucky v. Graham, 473 U.S. 159, 165--66 (1985).

       "[W]hen a plaintiff does not allege capacity specifically, the court must examine the nature

ofthe plaintiff's claims, the relief sought, and the course ofproceedings to determine whether a state
                                                                   .                                     .

official is being sued in a personal capacity." Biggs v. Meadows, 66 F.3d 56, 61 (4th Cir. 1995); see

Chandlerv. Forsyth Technical Conimunity College, 294 F. Supp. 3d 445, 446n~1 (M.D.N.C.), aff'd,
                  .                                                                .           ..       ,'   ;   .
739 F. App'x 203 (4th Cir. 2018) (per curiam) (unpublished). It is not clear whether Biggs applies
            .                                                                                       -,~·




when a plaintiff expressly alleges capacity in his complaint. Compare Amos v. 'Md. Dep't of Pub.
                                                                       .       .                             .


Safety & Corr. Servs., 126 F.3d 589, 608--09 (4th Cir. 1997) (stating that Biggs applies only when
                                                      '            . . .                   .    . .              -

a plaintiff does not specifically allege capacity in his complaint), vacated and remanded on other

grounds by, 118 S. Ct.2839(1998), withNelsonv. Stra~ 78F.3d579, 1996WL84447,at*l (4th

Cir. Feb. 28, 1996) (unpublished table decision) (stating that the district court should have applied

Biggs to a pro se complaint even if ''the complaint expressly stated that the claims" were intended
                                                                   '                   .            > :                   •   ·..

to be limited to a defendant's official capacity). Although Chappell proceeds pro ~ Chappell also
                                                                                                                     .,



unambiguously alleges claims against Franklin and Swett only in their. official capaeities. See, ~

Worsley v. Perdue, No. 5:10-CV-257-D, 2010 WL 11546129, at *1-2 (E.~.N.C. July 13, 2010)
                                                                           .                        .


(unpublished), aff'd, 406 F. App'x 752 (4th Cir. 2011) (per curiam) (unpublished).· Thus, the court
                                                                                                    ..·.
is satisfied that there is no clear error on the face ofthe M&R and the record. Accordingly, the court

adopts the conclusions in the M&R.

                                                  2
       Jn sum, the court ADOPTS the conclusions in the M&R [D.E.1 O]; DISl\;fiSSES Chappell's

complaint [D.E. 1], and GRANTS Chappell's motion to correct [D.E. 8]. Chappell shall have until

October 30, 2019, to amend his complaint against defendants Franklin and Swett only. If Chappell

fails to file an amended complaint by October 31, 2019, the clerk shall close the case without further

order of the court. The clerk shall continue management of the case.

       SO ORDERED. This J.J_ day of September 2019.




                                                                   .   :




                                                  3
